Citation Nr: 0509374	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 16, 1999 
for a total rating on the basis of individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran had active service from September 1952 to July 
1954, and from August 1954 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which granted a claim for TDIU, 
and assigned an effective date for TDIU of September 16, 
1999.  The veteran appealed the issue of entitlement to an 
earlier effective date.  In September 2002, the RO denied the 
claim.  In December 2003, the Board remanded the claim to the 
RO for additional evidentiary development.


FINDINGS OF FACT

1.  For many years, the veteran's service-connected herniated 
nucleus pulposus was rated 40 percent.  He did not appeal a 
final March 1986 RO decision which confirmed a previous 
denial of an increased rating for this condition.

2.  On September 16, 1999, the RO received a new claim from 
the veteran in which he requested an increased rating for his 
herniated nucleus pulposus.  Based on later dated evidence, 
the RO awarded an increased 60 percent rating for the 
herniated nucleus pulposus in January 2000, effective from 
September 16, 1999.  

3.  On January 26, 2000, the RO received a new claim from the 
veteran for a TDIU rating.  As the percentage requirements 
for a TDIU rating were now met following the RO's January 
2000 decision increasing the rating for the herniated nucleus 
pulposus to 60 percent, a TDIU rating was granted in March 
2000, effective from September 16, 1999.

4.  It is not factually ascertainable that a TDIU rating was 
warranted on a date within the year preceding the September 
16, 1999 claim for an increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 16, 
1999 for the award of a TDIU rating have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The file shows that through correspondence dated in January 
2004, the rating decision dated in September 2002, the 
statement of the case dated in January 2003, and the 
supplemental statement of the case dated in August 2004, the 
veteran has been notified of the evidence necessary to 
substantiate his claim for an effective date earlier than 
September 16, 1999 for a TDIU rating.  Pertinent records have 
been obtained.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  An examination, in light of 
the issue before the Board at this time, would serve no 
purpose as the critical question is the severity and effect 
of the veteran's herniated nucleus pulposus on his ability to 
work prior to September 16, 1999.

The veteran maintains that his service-connected herniated 
nucleus pulposus has prevented him from working for many 
years, and thus he should be entitled to an effective date 
earlier than September 16, 1999 for his TDIU rating.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.
For entitlement to an earlier effective date for his TDIU 
rating to be warranted, it must be shown that the veteran met 
the requirements for a TDIU rating prior to September 16, 
1999.  

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

In the instant case, the evidence establishes that the 
requirements for a TDIU rating were not met prior to 
September 16, 1999, as the veteran was not in receipt of a 60 
percent rating for his herniated nucleus pulposus and also 
did not have a combined rating of at least 70 percent prior 
to this date.

Upon consideration of whether the veteran was entitled to a 
60 percent rating for his herniated nucleus pulposus prior to 
September 16, 1999, such that the requirements for a TDIU 
rating were met, the Board finds that the evidence does not 
show entitlement to a 60 percent rating prior to September 
16, 1999.

Under rating criteria in effect prior to September 26, 2003, 
a 40 percent disability rating was assigned for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent disability rating was 
assigned when intervertebral disc syndrome was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Evaluations under this code took into account both limitation 
of motion and neurological manifestations.  VAOPGCPREC 36-97. 

Evidence of record does not establish entitlement to a 60 
percent rating for a herniated nucleus pulposus prior to 
September 16, 1999.  RO decisions dated in 1985 and 1986 
denied entitlement to a rating higher than 40 percent for the 
condition.  The veteran did not appeal these decisions, and 
thus they became final.  

In considering whether an earlier effective date is warranted 
under 38 C.F.R. § 3.400(o) for the RO's January 2000 decision 
granting a 60 percent rating for the condition, the Board 
finds that the evidence does not show that the requirements 
for a 60 percent rating were met within the year prior to the 
September 16, 1999 date of application, and thus an effective 
date earlier than the date of application is not warranted 
under 38 C.F.R. § 3.400(o).  The only evidence regarding the 
veteran's herniated nucleus pulposus within the year 
preceding his September 16, 1999 date of application for an 
increased rating is from VA outpatient treatment records.  
These records note a lumbar laminectomy scar, tenderness of 
the thoracic-lumbar spine, normal exterior, and no gross 
neurological deficit with an assessment of degenerative joint 
disease and lumbar laminectomy in June 1999.  Such evidence 
does not meet the criteria for a 60 percent rating under the 
diagnostic criteria in effect at the time.

Under these circumstances, the veteran's TDIU rating may not 
be made effective prior to September 16, 1999.  The 
requirements for a TDIU rating are not met prior to this 
time, as it is not shown that the veteran was entitled to a 
60 percent rating for a herniated nucleus pulposus prior to 
this time.  The preponderance of the evidence is against the 
claim for an effective date earlier than September 16, 1999 
for a TDIU rating.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

An effective date earlier than September 16, 1999 for the 
award of a TDIU rating is denied.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


